                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTOPHER L. TREECE                                                             PLAINTIFF

v.                             Case No. 4:21-cv-00146-LPR-JJV

JOHN STALEY, Sheriff, Lonoke County, et al.                                    DEFENDANTS

                                           ORDER

       The Court has received Proposed Findings and Recommendations from United States

Magistrate Judge Joe J. Volpe. (Doc. 3). There have been no objections and the time for doing

so has expired.      After a careful and de novo review of the Proposed Findings and

Recommendations, as well as the record, the Court adopts the Proposed Findings and

Recommendations in their entirety.

       Accordingly, Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice due to a lack

of prosecution. The Court certifies pursuant to 28 U.S.C. ' 1915(a)(3) that an in forma pauperis

appeal from this Order and the accompanying Judgment dismissing this action is considered

frivolous and not in good faith.


       IT IS SO ORDERED this 28th day of May 2021.


                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
